COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      In re Jason Frederick Siebold

Appellate case number:    01-21-00437-CV

Trial court case number: 2018-55788

Trial court:              215th District Court of Harris County

        Real parties in interest Heriberto Quiroz and Aurora Rubio de Quiroz filed an Unopposed
Motion for Extension of Time to Respond to Relator’s Petition for Writ of Mandamus. Real
parties in interest’s motion is granted. Real parties in interest’s response brief is due December
6, 2021.

       It is so ORDERED.

Judge’s signature: Veronica Rivas-Molloy
                    Acting individually


Date: December 2, 2021